Judgment unanimously affirmed. Memorandum: Defense counsel’s representation of defendant, viewed in its entirety, was meaningful (see, People v Satterfield, 66 NY2d 796, 798-799; People v Baldi, 54 NY2d 137, 147; People v Arnold, 188 AD2d 1020). Because no objection was made to County Court’s failure to conduct a de novo Sandoval hearing in defendant’s second trial, any error in that regard has not been preserved for our review (see, CPL 470.05 [2]). We decline to consider that issue as a matter of discretion in the interest of justice (see, CPL 470.15 [6]).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Criminal Possession Controlled Substance, 4th Degree.) Present—Denman, P. J., Pine, Lawton, Boomer and Davis, JJ.